Citation Nr: 0425488	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-06 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1944 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied service connection for 
hearing loss and tinnitus, and from a rating decision of June 
2002 which denied service connection for post-traumatic 
stress disorder.


FINDINGS OF FACT

1.  The competent evidence of record preponderates against a 
finding that the veteran has a current bilateral hearing 
disability that is due to any incident or event of active 
military service, and hearing loss as an organic disease of 
the nervous system is not shown to have been manifested to a 
compensable degree within one year after separation from 
service.

2.  The competent evidence of record preponderates against a 
finding that the veteran has a current tinnitus disability 
that is due to any incident or event of active military 
service, and tinnitus as an organic disease of the nervous 
system is not shown to have been manifested to a compensable 
degree within one year after separation from service.

3.  The competent evidence of record preponderates against a 
finding that the veteran currently has post-traumatic stress 
disorder that is due to any incident or event of active 
military service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may bilateral hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2003).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

3.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's Report of Honorable Discharge indicates that he 
served from February 1944 to January 1946.  His entrance 
examination, dated in January 1944, indicates he had 15/15 
hearing bilaterally.  His separation examination, dated in 
January 1946, shows 15/15 hearing in the veteran's right ear 
and 12/15 hearing in the veteran's left ear.  The examiner 
noted moderate deafness in the left ear and indicated that it 
was a "presiptive" type [sic, perhaps intended 
"perceptive"] following gunfire 45 IMS (incurred in 
military service), no abnormalities noted.

The claims file is devoid of records of any medical treatment 
from the veteran's separation from service to the year 2000, 
except for a hemorrhoid operation at a VA medical facility in 
1957.  The records show medical care provided at the VA 
Medical Center (VAMC) in Loma Linda, California, beginning in 
2000, for a number of conditions.  

On an audiological evaluation of the veteran's hearing acuity 
at the Loma Linda VAMC in October 2000, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
60
75
90
LEFT
45
40
60
80
80

Speech audiometry revealed speech recognition ability of 72 
and 40 percent in the right ear and of 40 percent in the left 
ear.  The diagnosis was bilateral, symmetrical sensorineural 
hearing loss.  The October 2000 VA treatment report also 
shows the veteran complained of tinnitus and noted exposure 
to noise in military service, and private sector employment 
with heavy equipment, including Cat tractors, for many years.

The veteran filed his original claim for disability benefits 
in November 2000, seeking service connection for a number of 
conditions, including hearing loss and tinnitus.

In September 2001, QTC medical services informed the RO that 
the veteran had failed to report for a scheduled examination.

By rating decision dated in October 2001, the RO denied the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.

The veteran filed a claim in November 2001 to reopen his 
claims for service connection for bilateral hearing loss and 
tinnitus.  In a February 2002 written statement, the veteran 
reiterated these claims and added that he also wished to 
raise a claim for service connection for PTSD.  

A March 2002 VA treatment record shows the veteran was 
diagnosed with a long history of hearing loss.

A May 2002 notice from the National Personnel Records Center 
indicates that the veteran's personnel file may have been 
destroyed in a fire, and the records could not be 
reconstructed.

In June 2002, the RO was again informed by QTC medical 
services that the veteran had failed to report for his 
scheduled compensation and pension examination.  That same 
month, the RO reopened the veteran's claims for service 
connection for bilateral hearing loss and tinnitus, then 
denied those claims and his claim for service connection for 
PTSD.

A May 2003 notice from the VA medical center indicates the 
veteran failed to report for a scheduled May 2003 
examination. 

December 2001, June 2002, and June 2003 VA treatment records 
show diagnoses of dementia.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

At the outset of this discussion, the Board notes that some 
of the veteran's service personnel records may have been 
destroyed in a fire at the NPRC in 1973.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Fortunately, the veteran's service medical records are 
associated with his claims file and it appears that, if 
anything, the only missing documents are personnel records.  
Also, as discussed below, since the veteran does not have a 
diagnosis of PTSD, his personnel records are not necessary to 
verify any claimed in-service stressor.  Nevertheless, 
because some of his personnel records remain absent from the 
file, the Board's analysis has been undertaken with the 
heightened obligation set forth in Cuevas and O'Hare in mind.  
It is further noted, however, that the caselaw does not lower 
the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

In February 2001 and March 2002 letters, the RO informed the 
veteran of the VCAA and its effect on his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
January 2003 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claims, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1100, 1131; 38 C.F.R. §§ 
3.303, 3.304.  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may also be granted for 
chronic disabilities, such as sensorineural hearing loss and 
tinnitus (where they constitute organic diseases of the 
nervous system), if such is shown to have been manifested to 
a compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In evaluating the veteran's claims for service connection, 
the Board first points out that the veteran was scheduled for 
three different QTC and VA compensation and pension 
examinations in September 2001, June 2002, and May 2003, but 
he failed to report for any of them.  Therefore, the Board 
must evaluate the veteran's claims based on the evidence of 
record.  38 C.F.R. § 3.655 (2003).

As to the veteran's claim for service connection for 
bilateral hearing loss, the Board notes the veteran's 
separation examination report, which showed moderate deafness 
in the veteran's left ear and a notation that it was 
apparently a perceptive type, based upon exposure to gunfire 
in military service.  However, there is no medical evidence 
associated with the veteran's claims file which shows 
complaints, testing, or treatment for post-service hearing 
loss until October 2000, more than fifty years after 
separation from service.  Furthermore, there is no medical 
evidence providing either a link to military service or 
continuity between his current condition and his hearing 
examination on separation.  Finally, the veteran's currently 
significant level of hearing loss, at all tested frequencies, 
as shown by audiometry in October 2000, has been diagnosed as 
sensorineural, not traumatically induced hearing loss, and is 
not shown to have begun within one year after his separation 
from service.  Therefore, he is not eligible for presumptive 
service connection.  See 38 C.F.R. §§ 3.307, 3.309.

With regard to the veteran's claim for service connection for 
tinnitus, the Board notes that there was no complaint or 
diagnosis of tinnitus in the veteran's service medical 
records.  Furthermore, assuming that the veteran's tinnitus 
constitutes an organic disease of the nervous system, there 
is no medical evidence associated with the claims file which 
shows that tinnitus became manifest to a compensable degree 
within one year of service.  In fact, the first medical 
evidence of tinnitus was in October 2000, more than fifty 
years after separation from service.  Finally, there is no 
medical opinion of record to link the veteran's military 
service to his current complaints of tinnitus.

The veteran has also raised a claim for service connection 
for PTSD.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2003).  
See Cohen v. Brown, 10 Vet. App. 128 (1997).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

Here, the Board notes that the veteran's service medical 
records are silent for any complaint or diagnosis of PTSD.  
Furthermore, no treatment records indicate that the veteran 
has ever been diagnosed with PTSD.  Instead, December 2001, 
June 2002, and June 2003 VA treatment records show diagnoses 
of dementia.  Without a diagnosis of PTSD, VA need not 
consider whether there is any credible supporting evidence 
that an in-service stressor occurred.

The Board recognizes that the veteran believes that bilateral 
hearing loss, tinnitus, and PTSD are a result of his military 
service.  The veteran's sincerity is not in question.  
However, while the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the etiology of any such symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claims that bilateral hearing loss, tinnitus, and/or PTSD 
were incurred in service.

As the evidence preponderates against the veteran's claims 
for service connection for bilateral hearing loss, tinnitus, 
and post-traumatic stress disorder, the benefit-of-the-doubt 
doctrine is inapplicable, and the claims must be denied.  
38 U.S.C.A. § 5107(b) (old and new version); Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for post-traumatic stress disorder is 
denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



